Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10 May 2022. Claims 1-14 remain pending in this application.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:
Regarding Claim 4, it recites “the neurons are comprised of on or more of . . .” The examiner believes that this phrase should recite “the neurons are comprised of one or more of . . .”
Regarding Claim 6, line 2 recites “each weighted inputto a neuron.” It appears that a space is missing between “input” and “to.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
“A neural network contour generation mechanism” in claims 1-12
“a neuron summer” in claim 2
“analog circuit” in claim 2
“multiplier circuit” in claim 3
“means for generating errors” in claim 5
“a neural network update circuit” in claims 7 and 8
“a circuit” in claim 11
“a backpropagation mechanism” and “a neural network contour generation mechanism” in claim 13
“a backpropagation means” in claim 14
All of the elements above are considered generic placeholders because they are only coupled with functional language and the claims do not recite sufficient structure to perform the functions. For example, claim 1 recites the neural network contour generation mechanism “comprising a device which perturbs analog neurons . . .” This recites a function of the mechanism, but only recites the generic structure of “a device,” which is not sufficient to perform the perturbation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, it recites “analog circuit sampling and holding an activation result of the perturbation to calculate σ’(z).” The term “analog circuit” is missing an article such as “an.” It is also unclear if “sampling and holding an activation result” are operations performed by “analog circuit” or if they are part of the name of “analog circuit.” And the term “σ’(z)” is indefinite because none of σ, σ’, or z are defined by the claim. Because of the indefinite terms, the examiner is only able to interpret the present limitation to mean an analog circuit that holds an activation result of the perturbation.
Regarding Claim 3, the term “multiplier circuit” lacks an article such as “a.” As in claim 2, the term “σ’(z)” is indefinite because the terms have not been defined. As such, the multiplication of “σ’(z)” by a curl of a cost function is also indefinite. Since the terms of the multiplication are indefinite, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 4, it recites “wherein the neurons are comprised of on or more of: switched charge multiplier.” The term “switched charge multiplier” lacks an article such as “a.” Since the present limitation recites neurons in the plural, it also cannot be determined if “switched charge multiplier” should be “a switched charge multiplier” (singular) or “switched charge multipliers” (plural). The present claim further recites “division and current mode summations.” It is unclear if this is a physical device (as one would expect of an element that a neuron comprises) or a summation operation. Finally, the present claim recites “decision or similar circuits.” The term “similar” is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It therefore cannot be determined what kinds of circuits are similar to decision circuits. For all of these reasons, and the present claim’s dependence on indefinite claim 3, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 5, it recites “one of switched charge multiplier or division and current or charge domain summations to generate remaining error values working backwards from the output layer errors.” The term “switched charge multiplier” lacks an article such as “a,” and it cannot be determined if the claim refers to a single switched charge multiplier or multiple switched charge multipliers. The context of “division and current” makes it seem as though it should be a device, but the term itself does not appear to refer to either a device or an operation. The term “charge domain summations” seems to describe an operation, so it is unclear how it fits in as an option along with a device(s) like a switched charge multiplier. The term “remaining error values” is indefinite because there has been no recitation of selecting, removing, or eliminating any error values, so it cannot be determined which error values are referred to as “remaining.” And the term “backwards” is indefinite because no directions have been defined with respect to the neurons, so there is no way to determine which direction is “backwards.” For all of these reasons, and the present claim’s dependence on indefinite claim 3, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.
Regarding Claim 13, it recites “wherein each weight in the neural network error is modified in part according to an average over n samples of the curl of an error function multiplied by a local activation derivative to move towards a target” (lines 8-10). The present claim did not previously state that the neural network error has weights, and it is unclear how “an error” (line 3) relates to “each weight in the neural network error.” In addition, the term “the curl of an error function” is indefinite because the claim did not previously recite that an error function has a curl. And the term “to move towards a target” is indefinite because the claim has not stated or defined what is moving towards a target. For all of these reasons, the examiner is unable to make a meaningful interpretation of the present limitation for examination under prior art.
Regarding Claim 14, it recites “A backpropagation means comprising: an error contour comprising a change in a neural network resulting from perturbation of each weighted input sum” (lines 1-3). It is unclear how “an error contour” is part of a backpropagation means. An error contour appears to be a mathematical construct, not a device or a function that would be part of a backpropagation means. In addition, the term “each weighted sum” lacks antecedent basis because there has been no previous mention of any weighted input sums. The present claim further recites “wherein each weight in the neural network is modified according to an average over n samples of the curl of an error function multiplied by a local activation derivative to move towards a target” (lines 7-9). The term “each weight in the neural network lacks antecedent basis because there has been no previous mention that neural network includes weights. In addition, it is unclear if “n samples” refers to the “n training samples” recited in line 4 or to some other samples. Furthermore, the term “the curl of an error function” is indefinite because the claim did not previously recite that an error function has a curl. And the term “to move towards a target” is indefinite because the claim has not stated or defined what is moving towards a target. Since so much of the structure and operations of the claim are indefinite, the examiner is unable to make a meaningful interpretation of the present claim for examination under prior art.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-8, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maliuk, Dzmitry, Haralampos-G. Stratigopoulos, and Yiorgos Makris (“An analog VLSI multilayer perceptron and its application towards built-in self-test in analog circuits,” 2010 IEEE 16th International On-Line Testing Symposium. IEEE, 2010; hereinafter “Maliuk”).
Regarding Claim 1, Maliuk teaches a neural network error contour generation mechanism (p. 72, section II. A. and p. 74, section II. E.—an error surface {contour} is generated for an analog neural network) comprising a device which perturbs analog neurons to measure an error which results from perturbations at different points within the neural network (p. 74, section II. E.—analog neuron weights are perturbed to measure an error).
Regarding Claim 2, Maliuk teaches a neuron summer to integrate a perturbation (p. 72, section II. B., first paragraph—a neuron sums output values, thus integrating a perturbation an the neuron); and analog circuit sampling and holding an activation result of the perturbation to calculate σ’(z) (pp. 73-74, section II. D. and fig. 6(a)—the neuron circuit is an analog circuit that produces an activation result of the perturbation. As detailed above with respect to 35 U.S.C. 112(b), only a limited interpretation of the present limitation is possible).
Regarding Claim 6, Maliuk teaches wherein the error caused by a perturbation at each weighted inputto a neuron is measured at a respective output of the neural network (pp. 73-74, section II. D. and fig. 6(a)—output Vout).
Regarding Claims 7 and 8, Maliuk teaches a neural network update circuit modifying analog weight values to direct the neural network error contour generation mechanism towards a target in response to an error contour generated (p. 74, section II. E.—the training modifies weight values to direct the neural network towards target outputs in response to the error contour generated).
Regarding Claim 11, Maliuk teaches a circuit modifying analog bias values to direct the neural network error contour generation mechanism towards a target (pp. 72-73, section II. C. and fig. 5).
Regarding Claim 12, Maliuk teaches wherein the error is a quadratic difference (p. 74, section II. E., first paragraph—the mean squared error is a quadratic difference).
Regarding Claim 13, Maliuk teaches a backpropagation mechanism (p. 72, section II. C.) comprising:
a neural network error contour generation mechanism (p. 72, section II. A. and p. 74, section II. E.—an error surface {contour} is generated for an analog neural network) comprising a device which perturbs analog neurons to measure an error which results from perturbations at different points within the neural network (p. 74, section II. E.—analog neuron weights are perturbed to measure an error);
wherein a set of m mini-batches of n training samples are inputted to the neural network error contour generation mechanism, wherein n is the number of training examples and m the number of mini-batches of training examples (pp. 74-75, sections II. E. and III.—the neural network is trained several times; an example of splitting training data sets is given. This indicated training in m mini-batches of n training samples);
wherein each weight in the neural network error is modified in part according to an average over n samples of the curl of an error function multiplied by a local activation derivative to move towards a target (as explained above with respect to 35 U.S.C. 112(b), the present limitation cannot be interpreted in a meaningful way for examination under prior art).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Maliuk, as applied to claims 1 and 8, above, in view of Kurokawa (U.S. 2017/0116512).
Regarding Claims 9 and 10, Maliuk does not explicitly teach wherein an error contour generated is stored in an analog memory. However, Kurokawa teaches an analog neural network wherein generated values updated by an error circuit are stored in an analog memory (fig. 7; ¶ [0092], [0106] – [0107], and [0129] – [0133]).
All of the claimed elements were known in Maliuk and Kurokawa and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the analog memory of Kurokawa with the error contour of Maliuk to yield the predictable result of a neural network error contour generation mechanism wherein the error contour generated is stored in an analog memory. One would be motivated to make this combination for the purpose of reducing chip area and power consumption compared to digital implementations and DRAM-based analog memory structures (Kurokawa, ¶ [0014] and [0017]).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Baker (U.S. 2020/0143240) teaches a neural network that calculates an error cost function using mini-batches for training with backpropagation
Jabri et al. (U.S. Patent 5,640,494) teaches an analog neural network that perturbs neurons to generate an error
Taha et al. (U.S. 2017/0011290) teaches a neural network that stores weights in analog memristor memory and performs backpropagation training
Schaul, Tom, Ioannis Antonoglou, and David Silver (“Unit tests for stochastic optimization,” arXiv preprint arXiv:1312.6055 (2013)) teaches using the curl of a vector field to optimize machine learning
Flower, Barry, and Marwan Jabri (“Summed weight neuron perturbation: An O (n) improvement over weight perturbation,” Advances in neural information processing systems 5 (1992)) teaches a neural network that uses summed weight neuron perturbation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571) 270-1918. The examiner can normally be reached M-F 7:30 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Huntley can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAL SCHNEE/Primary Examiner, Art Unit 2129